                                                 UNITED STATES DISTRICT COURT
                                                                       for the                                                  6
                                                                                                                                AU
                                                        Northern District of West Virginia                                             22019
    NORMAN LEE, JR., Petitioner,
                                                                                                                          1
                                                                                                                          t’b    ‘c
                                                                                                                                L/NG
                                                                                                                                       L’

                      Plaintiffi’s,)
                         V.
                                                                                 Civil Action No     5:18-CV-181
    JENNIFER SAAD, Warden, FCI Gilmer, Respondent.



                      Defendanl(s,)
                                                   JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
        fl    Judgment award                fl   Judgment costs         Other




      other:




     This action was:
             tried by jury             LI   tried by judge        J   decided by judge




      decided by Judge Frederick P. Stamp, Jr.
IT IS ORDERED AND ADJUDGED that the Report and Recommendation of the Magistrate Judge is AFFIRMED and ADOPTED in its
entirety; the Writ of 1-labeas Corpus under 28 U.S.C. Section 2241 is DENIED; Petitioner’s Objections are OVERRULED; and this civil
action is DISMISSED WITHOUT PREJUDICE and STRICKEN from the active docket of this Court;




                                                                                  CLERK OF COURT
Date:        August 2. 2019                                                       Cheryl Dean Riley


                                                                                           Signature of Clerk or Deputy Clerk
